t c memo united_states tax_court robert and vienna leshin petitioners v commissioner of internal revenue respondent docket no 17709-06l filed date jeffrey d moffatt for petitioners michael w tan for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their unpaid income_tax_liability the issue unless otherwise indicated all section references are to the internal_revenue_code for decision is whether respondent may proceed with collection of the above-mentioned unpaid income_tax_liability findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in california on date respondent filed a notice_of_federal_tax_lien nftl regarding petitioners’ tax_year on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioners timely submitted a form request for a collection_due_process_hearing regarding to respondent on or about date respondent received form_656 offer_in_compromise oic from petitioners petitioners offered to pay dollar_figure to satisfy their total outstanding tax_liabilities of approximately dollar_figure for through as of the date of the notice_of_determination petitioners’ income_tax_liability for was approximately dollar_figure on the form_656 petitioners listed the tax years as to however petitioners had a zero balance for through and for attached to the oic was form 433-a collection information statement for wage earners and self-employed individuals the information provided on the form 433-a was incomplete for example petitioners did not list the current value of a chevrolet petitioners listed no monthly income even though they indicated they were self-employed and petitioners indicated that they received income from stocks but did not submit any documentation related to such income ie listing the amount of dividends received respondent’s settlement officer wrote petitioners’ counsel requesting additional information additionally on date respondent’s settlement officer requested a form 433-b collection information statement for businesses regarding petitioners’ hay sales business petitioners failed to provide any information on their business during the sec_6330 hearing during through petitioners sold stocks and bonds with a value of over dollar_figure however they did not use these proceeds to pay their outstanding tax_liabilities for those years based on the incomplete information provided by petitioners respondent determined their monthly future income potential wa sec_3 form 433-a states on the face of the form that attachments are required as proof of self-employment_income and other income dollar_figure dollar_figure in monthly income less dollar_figure for reasonable expenses petitioners’ present_value of future income was dollar_figure dollar_figure per month x months this amount alone resulted in a reasonable collection potential rcp well in excess of the amount owed for 2001--dollar_figure until date respondent’s settlement officer provided petitioners with several opportunities to dispute any and all aspects of her rcp calculations petitioners’ counsel did not contest respondent’s rcp calculation until two weeks after the date deadline on date respondent issued the notice_of_determination to petitioners and sustained the filing of the nftl respondent concluded that petitioners’ rcp exceeded the dollar_figure offered in the oic accordingly the settlement officer rejected petitioners’ oic opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be furthermore this amount alone is close to petitioners’ total outstanding tax_liabilities of approximately dollar_figure for through conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 the only issue raised by petitioners at the sec_6330 hearing was an oic as a collection alternative accordingly because the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite the information petitioners provided on the form 433-a was incomplete petitioners failed to submit a form 433-b as requested by the settlement officer petitioners’ rcp substantially exceeded the amount of their tax_liability for additionally during through petitioners sold stocks and bonds with a value of dollar_figure but did not use the proceeds to pay their outstanding tax_liabilities for these years we conclude that respondent did not abuse his discretion when he sustained the filing of the nftl in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
